Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, 5 November 1792
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob



Triplicate
Treasury DepartmentPhiladelphia Novr. 5. 1792.
Sir

I have to acknowledge the receipt of your letter of the 24th. of August last enclosing an authenticated copy of the Contract for the last three million Loan, which Contract is now before the President for his ratification. If it should be completed in the course of the day, it will be herewith transmitted; if not, it will be forwarded to you by the next opportunity.
Enclosed is a letter to Mr. Short which I request you will forward to him. But if contrary to my expectation, Mr. Short should be absent from Holland, and it should appear from the State of the funds in your hands, that the sums in your possession would be insufficient to pay the Interest, which will fall due on the several Loans to the 1st. of February next ensuing inclusively, including one hundred thousand Guilders premium, I authorize you to open Mr. Shorts letter, and to adopt the arrangement therein proposed, in order that no deficiency may arise in regard to those payments.
With great consideration & esteem   I am Gentlemen   Your Obedt servant

A Hamilton

P.S. The Presidents ratification of the Contract alluded to in the foregoing letter is herewith inclosed.
Messrs. Willinks & Van staphorsts.
Amsterdam
 